Citation Nr: 1416332	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  14-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of service connection for hemorrhoids, a stomach disorder, a left ankle disorder, a low back disorder, a disorder manifested by upper back pain, and bilateral blood clots of the legs; entitlement to compensation under 38 U.S.C.A. § 1151; and special monthly compensation are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision of the VA Medical Center (VAMC) in Dallas, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The annual clothing allowance issue should go to the Dallas VAMC. VA will notify the Veteran if further action is required.

REMAND

Regrettably, a remand is necessary for further development.  The Veteran filed for an annual clothing allowance due to needing a splint on his left wrist.  In his September 2011 claim, the Veteran indicated that the brace was needed for carpal tunnel syndrome, which is not service-connected.  The Veteran was specifically denied service connection in a September 2002 rating decision; the appeal as to that issue was withdrawn in April 2006.

A June 2005 supplemental statement of the case (SOC) for the issue of service connection for carpal tunnel syndrome indicates that the Veteran's symptoms of weakness and numbness were considered in the evaluation of his service-connected residuals of left elbow epicondylectomy with post-operative scar and pain and weakness of the left forearm, hand and wrist.  The Veteran's treatment records showing the July 2010 order of the splint indicate that it was for carpal tunnel syndrome.

In this case, in light of the Veteran having a service-connected left elbow disability, which includes pain and weakness of the left forearm, hand and wrist, the Board finds that a remand would be beneficial to determine if the splint is also used to treat his service-connected disability; and, if so, the prosthetic or orthopedic appliance worn or used tends to wear or tear his clothing.
Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file and VAMC appeals folder to be reviewed by the Chief Medical Director or his/her designee, who should certify whether or not the left wrist splint is also used to treat the Veteran's service-connected residuals of left elbow epicondylectomy with post-operative scar and pain and weakness of the left forearm, hand and wrist; and, if so, whether it tends to wear or tear his clothing.

A complete rationale should be given for all opinions and conclusions expressed.  If the Chief Medical Director or his/her designee must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the opinion report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the Chief Medical Director or his/her designee for corrective action, as appropriate.

3.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                  _________________________________________________
	MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



